                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE MIDDLE DISTRICT OF NORTH CAROLINA


ABDULKADIR SHARIF ALI,                          )
                                                )
                           Petitioner,          )
                                                )
                    v.                          )               1:19CV481
                                                )
ERIC A. HOOKS,                                  )
                                                )
                           Respondent.          )


                   MEMORANDUM OPINION AND RECOMMENDATION
                     OF UNITED STATES MAGISTRATE JUDGE

      Petitioner, a prisoner of the State of North Carolina, seeks

a   writ   of    habeas    corpus     pursuant      to    28    U.S.C.      §   2254   (the

“Petition”).       (Docket Entry 1.)            The Court denied Respondent’s

Motion for Summary Judgment (Docket Entry 6; see also Docket Entry

7   (Supporting     Brief))     and    ordered      the    Clerk       to   schedule      an

evidentiary hearing, see Ali v. Hooks, No. 1:19CV481, 2020 WL

473626,     at     *9     (M.D.N.C.      Jan.       29,        2020)     (unpublished),

recommendation adopted, 2020 WL 2572359 (M.D.N.C. May 21, 2020)

(unpublished) (Biggs, J.).              Respondent thereafter submitted a

filing entitled “Motion to Dismiss Because Respondents Have Chosen

to Restore to Petitioner His Lost 30-days Sentencing Reduction

Credits” (Docket Entry 14 (capitalization omitted)); see also

Docket     Entry   15     (Supporting    Brief)),         and    Petitioner       filed    a

response in opposition (Docket Entry 19).                       For the reasons that

follow, the Court should grant Respondent’s Motion to Dismiss.

                                 I.     Background

      On August 8, 2014, a jury in the Superior Court of Guilford

County found Petitioner (and his co-defendant) guilty of attempted




     Case 1:19-cv-00481-LCB-LPA Document 20 Filed 11/23/20 Page 1 of 9
robbery with a dangerous weapon, conspiracy to commit robbery with

a dangerous weapon, assault with a deadly weapon inflicting serious

injury, and first degree burglary in cases 13 CRS 100094, 100098,

10099, and 14 CRS 24118.       See State v. Sheikh, No. COA-15-688, 786

S.E.2d 433 (table), 2016 WL 1744651, at *1 (N.C. App. May 3, 2016)

(unpublished).      The trial court sentenced Petitioner to three

consecutive prison sentences of 59 to 83 months, 59 to 83 months,

and 23 to 40 months.        See id. at *2.1

      On October 23, 2018, a Disciplinary Hearing Officer (“DHO”) at

the Caswell Correctional Center (where Petitioner was serving his

sentences for the underlying convictions described above) convicted

Petitioner after a hearing of disciplinary offense “A-12” for

possession of an unauthorized controlled substance (ecstasy) on

October 18, 2018.     (See Docket Entry 7-2 at 4-13.)2        As a result of

that conviction,      the    DHO   sentenced   Petitioner   to   27   days   in

restrictive housing for disciplinary purposes (“RHDP”), loss of 30

days of good time/gain time credits, 40 hours of extra duty,

suspension of canteen and telephone privileges for 80 days, and a


      1
        The North Carolina Court of Appeals found no error in Petitioner’s
convictions and sentences, Sheikh, 2016 WL 1744651, at *2, the North Carolina
Supreme Court denied Petitioner’s petition for discretionary review (“PDR”),
State v. Sheikh, 369 N.C. 39 (2016), and the United States Supreme Court denied
Petitioner’s petition for a writ of certiorari, Ali v. North Carolina, ___ U.S.
___, 137 S. Ct. 1218 (2017). After the trial court denied Petitioner’s Motion
for Appropriate Relief collaterally challenging his convictions and sentences,
this Court dismissed with prejudice Petitioner’s action under 28 U.S.C. § 2254
attacking his underlying convictions and sentences without issuance of a
certificate of appealability. See Ali v. Hooks, No. 17CV1034, 2018 WL 3421338,
at *1 (M.D.N.C. July 13, 2018) (unpublished), recommendation adopted, slip op.
(M.D.N.C. Sept. 4, 2018) (Biggs, J.).
      2
        Throughout this Recommendation, pin citations refer to the page numbers
in the footer appended to those materials at the time of their docketing in the
CM/ECF system.

                                      -2-




     Case 1:19-cv-00481-LCB-LPA Document 20 Filed 11/23/20 Page 2 of 9
$10 limit on weekly trust fund withdrawals for 90 days.          (See id.

at 4.) On November 25, 2018, the Director of the Division of Adult

Correction/Prisons    Section    upheld    Petitioner’s     disciplinary

conviction and sentence.    (See id. at 2-3.)

     Petitioner thereafter submitted his Petition to this Court

(Docket Entry 1) seeking restoration of the 30 days of good

time/gain time he lost as part of his prison disciplinary sentence

(id. at 15).     Respondent moved for summary judgment both on

grounds of nonexhaustion and on the merits (Docket Entries 6, 7),

and the Court, finding genuine issues of material fact remaining on

both fronts, denied Respondent’s motion, Ali, 2020 WL 2572359

(adopting Ali, 2020 WL 473626).     Respondent subsequently filed his

instant Motion to Dismiss on grounds of mootness (Docket Entry 14;

see also Docket Entry      15 (Supporting Brief)), and Petitioner

responded in opposition (Docket Entry 19).

                        II. Ground for Relief

     Petitioner alleges “Due Process rights violations secured by

the U.S. Constitution (14th Amendment) [and a]lso violations of

rights secured by [North Carolina Department of Public Safety

(‘NCDPS’)] policies” (Docket Entry 1, ¶ 12 (Ground One) (internal

quotation marks omitted)), in that he “was not afforded the right

to refute   [the investigating officer’s] evidence, [ he] was told

that [he] c[ould] not speak and [he] had no rights by [the DHO][,

he] was not given [the] right to hear and to be heard[, and] . . .

[the DHO] failed to find exculpatory evidence though there existed

some” (id., ¶ 12 (Ground One)(a)).


                                  -3-




    Case 1:19-cv-00481-LCB-LPA Document 20 Filed 11/23/20 Page 3 of 9
                                III.   Discussion

       Respondent   moves      to   dismiss   the   Petition    on    grounds   of

mootness, because “the [NCDPS] has chosen to restore to Petitioner

his   lost    30-days    sentencing     reduction     credits   for    his    A-12

offense.”     (Docket Entry 15 at 2.)         In support of that argument,

Respondent proffers the Affidavit of Monica Bond, the Chief DHO for

the NCDPS, Division of Adult Corrections, Prisons Section. (Docket

Entry 15-1.)     In that Affidavit, Ms. Bond avers that, “[i]n order

to    avoid   further    litigation,      [Prisons    Administration]        ha[s]

determined to restore to [Petitioner] the 30 days of good time

credit that was placed at issue in th[e P]etition.”                  (Id. at 2.)

Ms.    Bond   attached    to    her    Affidavit     “a   three-page    database

print-out” (id.), which “reflects that, on February 26, 2020, 30

days’ time ha[d] been restored to [Petitioner] in order to restore

the credits lost due to the A12 rule violation that took place on

October 23, 2018” (id. at 2-3; see also id. at 4-6 (print-out

showing restoration of 30 days credit)).             Respondent contends that

“federal habeas corpus relief is no longer available in this prison

disciplinary     case,    because      [Petitioner’s]     30-days     sentencing

credits have been returned to him.”           (Docket Entry 15 at 2 (citing

Wilkinson v. Dotson, 544 U.S. 74, 79 (2005), and Preiser v.

Rodriguez, 411 U.S. 475, 487-88 (1973)).) According to Respondent,

“[i]f Petitioner has any other claims or assertions regarding [his]

A-12 offense, he must file a separate civil suit pursuant to 42

U.S.C. § 1983.”     (Id. (citing Preiser, 411 U.S. at 487-88).)




                                        -4-




      Case 1:19-cv-00481-LCB-LPA Document 20 Filed 11/23/20 Page 4 of 9
       In response, Petitioner disputes that Respondent’s restoration

of Petitioner’s 30 days of good time/gain time credits has mooted

his    instant    Petition.    (See    Docket    Entry   19   at    8-11.)    In

particular, Petitioner asserts that “the expiration date of [his

f]irst [s]entence, 10 October 2019, which is the sentence from

which sentence reduction credits were originally deducted from

[sic], has not been affected at all, and his [f]irst [s]entence

and, consequently, the overall length of his three consecutive

sentences remain 30 days longer than it [sic] would have been had

Respondents not violated his constitutional right to due process.”

(Id.    at   8   (citing   Docket   Entry    19-1   at   12-16     (Petitioner’s

Affidavit)).)       In support of that argument, Petitioner maintains

that the minimum term of his first sentence (59 months) ended in

June 2019 (see Docket Entry 19-1 at 13), and that the maximum term

of that sentence (83 months) would have ended in June 2021 (id. at

14).     Petitioner thus argues that, because he served “62 months

total” of his first sentence in case number 13 CRS 100098, “which

is at least 3 months in excess of [his] 59 months mandatory

minimum[,] . . . at least 30 days of th[o]se 3 months [he] served

in excess are due to the alleged unconstitutional 23 October 2018

disciplinary infraction.”           (Id. (capitalization omitted).)           In

addition, Petitioner contends that, although his “Case Manager Mr.

Wolf” answered      Petitioner’s      question   regarding       which   sentence

received the 30 days good time/gain time credits with the statement

that the credits “were applied correctly,” the effective date of

the restoration, February 26, 2020, “means exactly what it states,


                                       -5-




       Case 1:19-cv-00481-LCB-LPA Document 20 Filed 11/23/20 Page 5 of 9
that    th[o]se    30   days   [of   credits]    have   been    applied    to

[Petitioner’s s]econd [s]entence in [case n]umber 14 CRS 024118.”

(Id. at 15.)

       Federal Rule of Civil Procedure 12(b)(1) governs motions to

dismiss for mootness. See CGM, LLC v. BellSouth Telecomm’ns, Inc.,

664 F.3d 46, 52 (4th Cir. 2011).              “The doctrine of mootness

constitutes a part of the constitutional limits of federal court

jurisdiction,” Porter v. Clarke, 852 F.3d 358, 363 (4th Cir. 2017)

(brackets omitted), which extends only to actual “Cases” and

“Controversies,” U.S. Const. art. III, § 2, cl. 1.          In that regard,

“[w]hen a case or controversy ceases to exist — either due to a

change in the facts or the law — ‘the litigation is moot, and the

court’s subject matter jurisdiction ceases to exist also.’”                Id.

(quoting South Carolina Coastal Conservation League v. U.S. Army

Corps of Eng’rs, 789 F.3d 475, 482 (4th Cir. 2015)).            “This case-

or-controversy requirement subsists through all stages of federal

judicial proceedings, trial and appellate,” Lewis v. Continental

Bank Corp., 494 U.S. 472, 477 (1990), and “[t]he parties must

continue to have a personal stake in the outcome of the lawsuit,”

id. at 478 (internal quotation marks omitted).

       As Respondent “challenges the existence of subject matter

jurisdiction in fact, [Petitioner] bears the burden of proving the

truth of such facts by a preponderance of the evidence.”             U.S. ex

rel. Vuyyuru v. Jadhav, 555 F.3d 337, 347 (4th Cir. 2009).                  In

determining whether Petitioner has met that burden, the Court must

“regard the pleadings’ allegations as mere evidence on the issue,


                                     -6-




       Case 1:19-cv-00481-LCB-LPA Document 20 Filed 11/23/20 Page 6 of 9
and may consider evidence outside the pleadings without converting

the   proceeding     to    one     for    summary        judgment.”        Richmond,

Fredericksburg & Potomac R.R. Co. v. United States, 945 F.2d 765,

768 (4th Cir. 1991).

      Here, the record does not establish the sentence to which the

NCDPS applied the 30 days of credits.             (See Docket Entry 19-1 at 15

(reflecting      Petitioner’s      belief       based    on    effective      date    of

restoration that Respondent applied credits to Petitioner’s second

sentence);    Docket     Entries    14,    15    (Respondent’s       materials       not

reflecting sentence to which credits applied).)                         Contrary to

Petitioner’s assertion (see Docket Entry 19-1 at 15), the mere fact

that the NCDPS restored the credits on February 26, 2020, i.e.,

after the expiration of Petitioner’s first sentence, does not

preclude   the    possibility      that    the    NCDPS       applied   the   credits

retroactively      to     Petitioner’s         first     sentence.         Moreover,

Petitioner’s argument that he served three months longer than the

59-month minimum term of his first sentence (see id. at 14)

similarly fails to establish that the NCDPS did not retroactively

apply the 30 days of credits.             Petitioner readily admits that he

incurred other disciplinary convictions while serving his first

sentence which “may have impacted the duration of [his] first

sentence” (the details of which Petitioner did not provide).                         (Id.

at 13.)    Thus, Petitioner’s own evidence shows that reasons other

than the NCDPS’s alleged failure to apply the 30 days of credits to

Petitioner’s     first    sentence       could    have    lengthened       his   first

sentence by at least three months beyond the minimum term.


                                         -7-




      Case 1:19-cv-00481-LCB-LPA Document 20 Filed 11/23/20 Page 7 of 9
       For purposes of adjudicating Respondent’s instant Motion,

however, the Court need not resolve the factual issue of which of

Petitioner’s sentences received the 30 days of credits.               If the

NCDPS restored the credits to Petitioner’s first sentence, then

Petitioner’s first sentence expired and his second sentence began

its term 30 days earlier than without the credits.             Likewise, if

the NCDPS applied the 30 days of credits to Petitioner’s second

sentence, then that sentence will expire 30 days earlier than

without the credits.       In either circumstance, Petitioner’s total

time    served   will   remain    30   days   shorter   than   without     the

restoration of the 30 days of good time/gain time credits.               Under

such circumstances, Petitioner has already obtained the relief he

seeks in his Petition, i.e., restoration of the 30 days good

time/gain time credits he lost as a result of conviction of the A12

offense on October 23, 2018, and the Court should dismiss the

Petition as moot.       See Prator v. Neven, No. 2:10CV1209, 2013 WL

3297173, at *1 (D. Nev. June 28, 2013) (unpublished) (“Due to the

restoration of the 90 days of good time credit, [the] petitioner’s

claims are moot, and the petition is dismissed with prejudice on

this basis.”); Holtz v. Richards, 779 F. Supp. 111, 113 (N.D. Ind.

1991) (unpublished) (“[T]he petitioner has received the remedy he

sought in his habeas petition, restoration of the forty-five (45)

days of good time credit he lost as a result of the defective

prison disciplinary hearing in 1988[, and t]herefore, his petition

is moot.” (capitalization omitted)).




                                       -8-




       Case 1:19-cv-00481-LCB-LPA Document 20 Filed 11/23/20 Page 8 of 9
                             IV. Conclusion

     IT   IS   THEREFORE   RECOMMENDED   that   Respondent’s   Motion   to

Dismiss (Docket Entry 14) be granted, that the Petition (Docket

Entry 1) be dismissed as moot.



                                       /s/ L. Patrick Auld
                                         L. Patrick Auld
                                  United States Magistrate Judge


November 23, 2020




                                  -9-




    Case 1:19-cv-00481-LCB-LPA Document 20 Filed 11/23/20 Page 9 of 9
